197 F.3d 236 (6th Cir. 1999)
Sammye R. Holloway, Plaintiff-Appellant,v.State of  Ohio, et al,  Defendants-Appellees.
No. 96-3732
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
July 29, 1999

Before: MARTIN, Chief Judge; MERRITT, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, and GILMAN, Circuit Judges.

Prior Report - 179 F.3d 431
ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellant file a supplemental brief not later than Friday, September 3, 1999, and the appellees file a supplemental brief not later than Monday, October 4, 1999.